Exhibit 10.89
 


 
SOLE AND EXCLUSIVE LICENSE AGREEMENT
 
BY           and           BETWEEN


MICROFLUIDIC SYSTEMS
and
POSITIVE ID CORPORATION (collectively Licensor)


and


THE BOEING COMPANY (LICENSEE)


for


BIO WATCH GEN 3 BIO-DETECTOR MBAND TECHNOLOGY
 
 
 

--------------------------------------------------------------------------------

 


BOEING -

SOLE AND EXCLUSIVE MBAND LICENSING AGREEMENT



This sole and exclusive license agreement is entered into as of 19th day of
December 2012, by and between The Boeing Company, a Delaware corporation, acting
through its Information Solutions Division and Secure Infrastructure Group
("Boeing" or “Licensee”) and  MicroFluidic Systems (“MFS”), a California
corporation, with its principal place of business located at 1252 Quarry Lane,
Suite A, Pleasanton, CA  94566, and its parent company, PositiveID Corporation
(“PSID”), a Delaware corporation, with its principal place of business located
at 1690 South Congress Avenue, Suite 201, Delray Beach, Florida 33445
(collectively "PSID/MFS"), or “LICENSOR").  Boeing and LICENSOR are referred to
herein collectively as the “Parties” or individually as a “Party.”


WHEREAS, the Department of Homeland Security (“DHS” or “the Customer,”) is
expected by the Parties to issue Solicitation # HSHQDC-12-R-00001
(“Solicitation”) for the acquisition of Products and Services related to the
Biowatch Gen 3 Bio Detector Contract(s) (“Contract” or “Program”);


WHEREAS, Licensor has developed proprietary bio detector technology and the
product known as the MBAND Technology (see Attachment A), which may be uniquely
suitable for fulfilling the Program Solicitation, ensuing Contract(s), and other
opportunities within the defined Territory (Attachment B);


WHEREAS, Boeing wishes to obtain the sole and exclusive, transferable,
sublicensable rights and licenses to provide the Product(s) for use in
fulfilling the Solicitation, and any and all successor and follow-on
Contract(s), and other offerings within the defined Territory;


NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, other good and valuable consideration, and subject to the conditions
and covenants contained herein, the Parties agree as follows:




1.
DEFINITIONS



 
a)
Assay and/or Reagent means the reaction mixture, including primers, master mix,
and buffers, enabling M-BAND to detect biological agents including without
limitation, all confidential, proprietary, and other Intellectual Property
Rights and Information necessary to operate, utilize, or produce the Assay
and/or Reagent for purposes of this Agreement and any other Agreement between
the Parties.



 
b)
Confidential Information means all information related to this Agreement that is
identified as Confidential and/or Proprietary Information, including, but not
limited to, financial information and technical information in the form of
designs, concepts, requirements, specifications, software, interfaces,
components, processes, or the like.



 
c)
Customer means entities within the defined Territory, Attachment B, to which
Licensee Sells or otherwise provides access to Licensed Products.

 
 
 

--------------------------------------------------------------------------------

 
 
 
d)
Intellectual Property Rights means all rights to Confidential or Proprietary
Information, know-how, Inventions; all technical data including, but not limited
to drawings, designs, specifications, source code, know how, process
information, developments, discoveries, inventions (whether or not patentable),
formulae, techniques, technical reports and all other documented information and
the like; and all computer software and related documentation including that
which can be obtained from examination or reverse engineering of any such
item.  “Intellectual Property Rights” also includes all common law and statutory
rights to the foregoing throughout the world, including but not limited to,
patents, copyrights, trademarks, trade secrets, mask work registrations, and the
like.

 
 
e)
Invention means any invention or discovery, or improvement thereof, that is or
may be patentable or otherwise protectable under Title 35 of the U.S. Code,
except that which is otherwise covered by this Agreement as a Derivate Work or
Enhancement.

 
 
f)
Licensee means The Boeing Company, and its divisions, affiliates, subsidiaries,
parents, successors, and assigns.



 
g)
Licensed Product(s) or Product(s) means any current or future products or
services sold or licensed by any Licensor, including any improvements made or
added by the Licensor, or on behalf of any Licensor, including without
limitation any product line and successors and replacements thereto, however
named or branded, including without limitation the MBAND Technology, and any
Confidential Information or Intellectual Property Rights contained therein.



 
h)
Licensor means MicroFluidic Systems (“MFS”), a California corporation, and its
parent company, PositiveID Corporation (“PSID”), and their divisions, officers,
agents, employees, affiliates, subsidiaries, parents, successors, and assigns,
or any affiliates of PSID that possess Intellectual Property Rights relating to
the Licensed Products.



 
i)
Malicious Product means computer viruses, Trojan Horses, self-destruction
mechanisms, copy protection schemes and any other computer instructions that (i)
disables, destroy, or otherwise alters the software, data, or hardware on which
the software executes or on which the data is stored or (ii) reveals any data or
other information accessed through or processed by the software to anyone not
authorized to access the data or information.



 
j)
MBAND Technology means all Products and other concepts or ideas created by or
owned by MFS and/or PSID, all of which shall be licensed to Licensee pursuant to
this Agreement, and as further defined in Attachment A.



 
k)
Open Source Technology means any technology from the open source community,
including without limitation, any software (in source or binary form) that
requires, as a condition of use, modification and/or distribution of such
software, that other software incorporated into, derived from or distributed
with such software be: (i) disclosed or distributed in source code form; (ii)
licensed for the purpose of making derivative works; (iii) redistributable at no
charge; (iv) distributed with attribution requirements other than to maintain
notices within the source code of the software; and (v) contingent on a patent
non-assert or patent license by Customer.



 
 

--------------------------------------------------------------------------------

 
 
 
l)
Proprietary Information means all information related to the purposes of this
Agreement that is identified as proprietary or confidential, or is disclosed
under circumstances reasonably indicating that such information is proprietary
or confidential to the disclosing Party, including, but not limited to,
technical information in the form of designs, concepts, requirements,
specifications, software, interfaces, components, processes, or the like, and
business, management and financial information.

 
 
m)
Sell means to offer, market, promote, sell, lease, license or otherwise
distribute, exploit, and/or to use to provide Licensed Products to Customers
within the Territory as set forth in Attachment B.



 
n)
Services means the development, maintenance, upgrade, and support work by
Licensor as requested by Licensee defined in Article 4, and outlined in
Attachment A.



 
o)
Updates means fixes, error corrections, upgrades, new releases and improvements
to the Licensed Product(s).



2.
EXCLUSIVE LICENSE RIGHT



 
a)
License Grant.      Subject to the limitations set forth in this Agreement,
Licensor hereby grants Licensee a sole and exclusive, transferable, fully-paid
license right to use, market, Sell, promote, refer, distribute and sublicense
(irrevocably or revocably) the Licensed Products, and all Intellectual Property
Rights therein, including without limitation those identified in Attachment A,
Licensed Products, in unlimited quantities to Customers within the Territory
identified in Attachment B, Territory, as provided in this Agreement, including
without limitation the sole and exclusive right to Sell the Licensed Products
under the Biowatch Gen 3 Solicitation(s), Contract(s) and any successor
contract(s). In addition, Licensee has the further exclusive right to market,
sell, promote, refer, and distribute the Licensor provided Services identified
on Attachment A, Licensed Products.  Such right includes, without limitation,
the right to use and display the Licensed Products and Services, and associated
materials for marketing, promotion, solicitation, and demonstration
purposes.  In the event the Licensed Products are transferred, assigned, or
otherwise conveyed to any person or entity, or successor-in-interest, such
person, entity, or successor-in-interest shall take the Licensed Products
subject to this license grant and all terms and conditions of this Agreement.




 
b)
Third-Party. The license grants, representations and covenants herein expressly
include Licensee’s sole and exclusive right to have any third party perform any
or all of the foregoing, or other manufacture, assembly, integration,
modification of Licensed Product(s) on behalf of Licensee for any purpose.



 
c)
Derivative Works.  The foregoing grants include the right to reproduce and
modify the Licensed Products and to make and/or license Derivative Works
developed from the Licensed Products and to otherwise utilize the Licensed
Products or information relating to them.

 
i)            Derivative Work(s) means a work that is based upon one or more
preexisting works, such as a revision, modification, translation, abridgement,
condensation, expansion, or any other form in which such preexisting works may
be recast, transformed or adapted, and that, if prepared without authorization
of the owner of the copyright in such preexisting work, would constitute a
copyright infringement.  For purposes hereof, a Derivative Work shall also
include any compilation that incorporates such a preexisting work.
 
 
 

--------------------------------------------------------------------------------

 
 
ii)           Derivative Works made by Licensee shall be owned by Licensee,
however, Licensor shall have a non-exclusive, royalty-free, worldwide right
thereto outside the Territory.


iii)          Derivate Works made by Licensor. Licensee may, but is not limited
or required to, hire Licensor under separate  agreements (“Subcontracts” or
‘Purchase Contracts”)  to prepare Derivate Works and new works.  All such
Derivative Works or new works shall be owned by Licensee as a work made for hire
or otherwise, however, Licensor shall retain rights in the Licensed Products
possessed prior to the Effective Date of  this Agreement.  The parties agree
that the terms and conditions listed in Attachment C, Boeing Terms and
Conditions, shall govern any and all Purchase Contracts or Subcontracts for
Licensed Products or Derivative Works made by Licensor for
Licensee.  Additionally, any and all Purchase Contacts or Subcontracts for
Licensed Products or Derivative Works made by Licensor for licensee may be
subject to the terms and conditions of any U.S. Government or other Customer
Contract funding such activity.


iv)          Enhancements.  Licensee rights herein shall include all
“Enhancements,” defined to include any new software, hardware, or other
releases, versions, improvements, modifications, upgrades, updates, fixes, new
features, or additions to the Licensed Products that Licensor or Licensee
markets or makes available to Customers who are eligible to receive support
services, including without limitation, those to correct deficiencies and/or
improve or extend the capabilities of the Licensed Products.  Enhancements shall
include, without limitation, those made as a result of regulatory or Government
or Customer requirements, modifications, or updates to platforms or
systems.   It is expected by the Parties that Enhancements will be made by
Licensor at no cost to Licensee in the ordinary course of business.  Licensee
may provide Enhancements to Customers who have current Support Plans in effect,
or as otherwise required under any applicable U.S. Government or other Customer
Contract.  It is the intent of the Parties that the underlying source code
supporting Enhancements shall be kept identical for all Customers.
 
v)          Government Requirements. The License grant herein shall include
Licensee’s right to modify, enhance, or otherwise utilize Licensed Products to
meet applicable Solicitation, Contract, or other Customer or Government
requirements, obligations, and regulations contained in any Solicitation or
other offering within the Territory.


3.
ORDERS, PRICES, AND PAYMENT



 
a)
Consideration. As Consideration for the sole and exclusive market and license
rights contained in this Agreement, Boeing will pay PSID/MFS a one-time license
fee of $2.5 million in accordance with the attached License Payment Schedule and
Conditions, Attachment D, and on the Condition of Licensor’s fulfillment of all
requisite conditions and obligations under the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b)
No Additional Charges. There will be no additional charges associated with
Licensee’s exercise of rights under this Agreement, including without limitation
those contained in Article 2(b), or for the provision of Services, as defined
Article 3(d) and or the sublicensing or licensing to third parties of the
Licensed Products regardless of the quantity of Licensed Products utilized
pursuant to this Agreement.



 
c)
Delivery. Licensor shall provide Licensee with a Technical Data Package which
includes the items source code (Source Code) and all necessary materials, items,
and associated documentation for the operation of all Products listed in
Attachment A, LICENSOR Products and Services, and shall meet all requirements
under this Agreement, including without limitation those contained in Article
12, and Attachments D and E, before Licensee is obligated to make payment
against the total amount due.



 
d)
Services. This Agreement shall include, without limitation, the following
Licensor Services:



 
(i)
The documentation and transfer of all M-BAND technical information delineated in
this Agreement.




 
e)
Taxes. Unless this Agreement specifies otherwise, the price of this Agreement
includes, and Licensor is liable for and shall pay, all taxes, impositions,
charges and exactions imposed on or measured by this Agreement, including,
without limitation, sales, use, property, license, value added, excise,
franchise, withholding or similar taxes.



4.
USE OF NAMES, COORDINATION



 
a)
Use of names. Licensor hereby grants to Licensee an exclusive, transferable,
license during the term of this Agreement to refer, market and display the
names, trade names, trademarks, domain names, service marks, logos, and/or
trademarks of Licensor and Licensed Products.



 
b)
Publicity. Without Licensee's prior written approval, Licensor shall not,
release any publicity, advertisement, news release or denial or confirmation of
same regarding this Agreement or the Licensed Products.




 
c)
Non-Disparagement.  The Parties shall not bring the name of either Party or the
Licensed Products into disrepute or disparagement.  Notwithstanding the
foregoing, nothing in this paragraph or Agreement shall prohibit any Party from
making any statement or disclosure required under applicable laws; provided,
that such Party must provide written notice to the other Parties at least three
(3) business days prior to making any such statement or disclosure required by
applicable laws that would otherwise be prohibited by this paragraph and
reasonably consider any proposed modifications, consistent with applicable laws.

 
 
 

--------------------------------------------------------------------------------

 
 

 
d)
Technical Support. Licensee shall be entitled to contact Licensor’s support
(“Technical Support”) for reasonable technical support including reporting and
obtaining fixes to Licensed Product non-conformance with published documentation
(“Incidents”) during the term of this Agreement, at no additional cost to
Licensee.



 
e)
Cooperation.  At Licensee’s request, Licensor will conduct periodic product
planning meetings with Licensee on product development and integration planning
as well as on future enhancement requests or to augment the Technical Data
Package as mutually agreed.  Such requirements will be factored into Licensor
planning based on availability of resources, or as they align with Licensor
priorities.  Licensor will make commercially reasonable good faith efforts to
meet Licensee requirements.  In the event, Licensor cannot meet critical
Licensee requirements, Licensor will work with Licensee to provide Application
Programming Interfaces (API’s) or other interfaces to incorporate Licensee
developed features.



 
5.
WARRANTY



Licensor’ warranty obligations for the Licensed Products are set forth in the
respective WARRANTY provisions of the agreements listed in Attachment C Boeing
Terms and Conditions, and are incorporated by reference herein as if fully
stated herein.
 
 
a)
LICENSOR ALSO REPRESENTS, CERTIFIES, WARRANTS, AS A MATERIAL PROVISION TO THIS
AGREEMENT, THAT:



 
(i)
IT HAS THE RIGHT TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS LICENSE
AGREEMENT, GRANT THE RIGHTS HEREIN, AND TRANSFER THE LICENSED PRODUCTS AND
INFORMATION HEREUNDER;

 
 
(ii)
IT HAS NO  LIENS, ENCUMBRANCES, AND  THIRD-PARTY RIGHTS AND INTERESTS IN THE
LICENSED PRODUCTS, INCLUDING WITHOUT LIMITATION, THAT OF THE US GOVERNMENT, AND
ALL THIRD-PARTY OR OPEN SOURCE TECHNOLOGY OR SOFTWARE, EXCEPT AS OTHERWISE
IDENTIFIED IN ATTACHMENT E OF THIS AGREEMENT;

 
 
(iii)
THE LICENSED PRODUCTS DELIVERED HEREUNDER WILL BE A TRUE AND MOST RECENTLY
RELEASED VERSION OF LICENSOR’S PRODUCTS;

 
 
(iv)
THE LICENSED PRODUCTS SHALL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR
OTHER PROPRIETARY RIGHT OF ANY THIRD PARTY OR MISAPPROPRIATE ANY TRADE SECRET OF
ANY THIRD PARTY;

 
 
(v)
THE LICENSED PRODUCTS CONTAIN NO VIRUSES, MALICIOUS CODE, TROJAN HORSE, WORM,
TIME BOMB, SELF-HELP CODE, BACK DOOR, OR OTHER SOFTWARE CODE OR ROUTINE THAT CAN
DAMAGE, DESTROY OR ALTER ANY SOFTWARE OR HARDWARE; DISABLE ANY COMPUTER PROGRAM
AUTOMATICALLY; OR PERMIT UNAUTHORIZED ACCESS TO ANY SOFTWARE OR
HARDWARE;MALICIOUS CODE OR REMOTE ACCESS OR OPERATED CONTROLS CAPABLE OF
AFFECTING OR DISABLING THE OPERATION OF LICENSED PRODUCTS;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(vi)
IT WILL COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS IN PERFORMANCE OF THE
OBLIGATIONS HEREUNDER;

 
 
(vii)
IT WILL COOPERATE WITH LICENSEE, AS IS REASONABLY NECESSARY TO PERFORM ITS
OBLIGATIONS UNDER THE AGREEMENT;

 
 
(viii)
THE LICENSED PRODUCTS WILL PERFORM SUBSTANTIALLY TO THE SPECIFICATIONS OF THE
SOLICIATION AND CONTRACT AND THOSE SIMILAR WITHIN THE TERRITORY AND ARE FIT FOR
THOSE INTENDED PURPOSES.

 
(c) Licensor’s warranties shall survive any inspection, test and acceptance of,
and payment for, the Licensed Products. This warranty shall run to Licensee and
its successors, assigns and customers. Such warranty shall begin upon Licensee’s
final acceptance of the Licensed Products. Licensee may, at its option, either:
(i) require prompt correction or replacement of the defective or non-conforming
Licensed Products, or (ii) return the Licensed Products for credit or refund of
payment. Return to Licensor of defective or non-conforming Licensed Products and
redelivery to Licensee of corrected or replaced Licensed Products shall be at
Licensor's expense. Even if the Parties disagree about the existence of a breach
of this warranty, Licensor shall promptly comply with Licensee's direction to:
(i) repair, rework or replace the Licensed Products, or (ii) furnish any
materials or parts and installation instructions required to successfully
correct the defect or nonconformance.
 


6.
INTELLECTUAL PROPERTY REPRESENTATIONS AND INDEMNIFICATION




 
a)
Indemnity. Licensor shall indemnify, defend, and hold harmless Licensee and its
Customers from and against any third party from all claims, suits, actions,
awards (including, but not limited to, awards based on intentional infringement
of patents known at the time of such infringement, exceeding actual damages
and/or including attorneys' fees and/or costs), liabilities, damages, costs and
attorneys' fees related to the actual or alleged infringement of any United
States or foreign intellectual property right (including, but not limited to,
any right in a patent, copyright, industrial design or semiconductor mask work,
or based on misappropriation or wrongful use of information or documents) and
arising out of claims brought against Licensee alleging that any Licensed
Product used by Licensee in accordance with the terms hereof infringes such
intellectual property rights of any third party, and otherwise for any breach of
the terms of this Agreement.  Licensor shall defend or settle those actions or
claims at Licensor’s expense (including without limitation defense costs such as
court costs, administrative expenses, costs associated with discovery,
investigation and depositions, and reasonable attorneys’ and experts’ fees), and
Licensor shall indemnify Licensee for any damages, liabilities, judgments,
losses, costs and expenses awarded or incurred by Licensee under this Section
and shall pay any settlement entered into or approved by Licensee.  Licensee
shall provide Licensor reasonably prompt notice of a claim that triggers its
indemnification obligations herein and shall provide reasonable cooperation to
Licensor’s defense, but Licensee shall have the right of control of all
litigation and/or settlement by Licensee over claims against Licensee.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b)
Certificates of Insurance.  Prior to the first payment identified in the License
Payment Schedule, Attachment D, Licensor shall provide for Licensee’s review and
approval certificates of insurance reflecting:



 
(i)
Commercial General Liability insurance with available limits of not less than
one million dollars ($1,000,000) per occurrence for bodily injury and property
damage combined. Such insurance shall contain coverage for all premises and
operations, broad form property damage, contractual liability; and

 
(ii)
Intellectual Property Indemnity Insurance with available limits of not less than
two million, five hundred thousand dollars ($2,500,000) per occurrence to cover
the indemnification obligations of this Article and Agreement.



Such certificates shall be transferable to any transferees, assignees, or
successors in interest, and shall be kept current and in compliance throughout
the period of this Agreement, and shall provide for 30 days advance written
notice to Buyer in the event of cancellation. Failure of  Licensor or any
subcontractor thereof to furnish certificates of insurance, or to procure and
maintain the insurance required herein or failure of Licensee to request such
certificates, endorsements or other proof of coverage shall not constitute a
waiver of Seller’s or subcontractor’s obligations hereunder.


 
c)
Remedy in the Event of Prohibition of Use.  If a preliminary or final judgment
is, or is reasonably likely to be, entered against Licensee or either Party’s
use, sale, lease or distribution of a Licensed Product, due to infringement of
any Intellectual Property Rights, or if Licensee or Licensor reasonably believes
that the Licensed Products may be found to infringe any third party Intellectual
Property Rights, then Licensor shall, at Licensee’s discretion and Licensor’s
expense, either (a) modify the Licensed Products so that such technology becomes
noninfringing, (b) substitute the Licensed Products with other non-infringing
technology with materially the same functionality (or better) as to the
infringing product or (c) obtain a license to permit License to exercise the
rights granted hereunder; provided, however, that in the event that Licensor is
unable after using commercially reasonable efforts to accomplish either (a), (b)
or (c), then Licensor promptly shall reimburse License for the full amount of
the license fees paid hereunder. Nothing in this paragraph or Agreement shall
limit Licensee’s available remedies.



 
d)
Licensor Covenant.   Licensor hereby covenants not to bring a cause of action,
suit or claim or remedy of any kind in any court or tribunal of competent
jurisdiction against Licensee or its direct or indirect Customers, based on
their manufacture, use or sale of improvements to Licensed Products invented by
Licensee, any claim of infringement of any claim of a patent on an invention
that is first conceived by Licensor after disclosure by Licensee to Licensor of
the Licensed Products where the claimed invention was conceived by Licensor both
(a) in the course of development of improvements to the Licensed Products and
(b) as a result of access to confidential information disclosed
hereto.  Additionally, Licensor hereby covenants not to bring a cause of action,
suit, or claim or remedy of any kind in any court or tribunal of competent
jurisdiction against Licensee or its direct or indirect customers, based on
their manufacture, use or sale of improvements to Licensed Products, any
existing patents of Licensor related to the Licensed Products.



 
 

--------------------------------------------------------------------------------

 


7.
INVENTIONS



 
7.1.1.
INDEPENDENT INVENTIONS:  As between Licensee and Licensor, each Invention
conceived or first actually reduced to practice as a result of this Agreement or
the Teaming Agreement entered into by the Parties by one or more employees of
one Party (including other non-parties) and no employees of the other Party,
whether or not based upon Licensed Products shall be the title of the Party
whose employee or employees made the Invention (“Independent
Invention”).  Licensee shall receive all license rights to any Licensor
invention pursuant to the terms of this Agreement.



 
7.1.2
JOINT INVENTIONS:  Any Inventions conceived or first actually reduced to
practice in the performance of this Agreement and/or resultant Subcontract
jointly by employees of both Parties shall be jointly owned by both Parties in
equal, undivided shares (“Joint Invention”).  Patent applications covering such
Joint Inventions shall be filed by attorneys mutually acceptable to both Parties
and the cost shall be equally shared.  If one of the Parties does not desire to
file a patent application covering a Joint Invention in any particular country
or to equally share in the expenses, the other Party shall have the right, at
its own expense, to file such application and shall have control over the
prosecution of such application and maintenance of any patent that may be
issued, including the sole right to abandon such application or patent at any
time.  Any patent issuing from such application filed by one Party without equal
expense sharing by the other Party will be solely owned by the Party who paid
for the application and maintenance of such patent, and the non-contributing
party hereby assigns all right, title, and interest in such application to the
Party electing to pursue and fund such patent.



 
7.1.3
INVENTION DISCLOSURES AND REPORTS.  For any of Licensor’s Independent
Inventions, Licensor shall furnish to Licensee a written disclosure of each such
invention within three (3) months after conception or first actual reduction to
practice, or as required by the terms of any applicable U.S. Government or
other  Customer Contract within the Territory, whichever occurs first under this
Agreement.  This disclosure shall be sufficiently complete in technical detail
to convey a clear understanding of the nature, purpose, operation, and to the
extent known, the physical, chemical or electrical characteristics of the
invention to one skilled in the art to which the invention pertains together
with a written statement making an election as to whether a United States patent
application claiming the invention will be filed by or on behalf of Licensor. If
to the best of Licensor’s knowledge and beliefs, no Independent Invention has
been conceived and/or first actually reduced to practice under this Agreement,
Licensor shall so certify in writing to Boeing quarterly.


 
 
 

--------------------------------------------------------------------------------

 
 
7.1.4
DOMESTIC FILING.  Subject to any Licensor obligations and responsibilities under
the any U.S. Government Patent Rights clause(s) flowed down within a resultant
Subcontract, in connection with each of LICENSOR’s Independent Inventions
referred to in Paragraph 7.1.1 above:

 
7.1.4.1
If LICENSOR has elected to file a United States patent application claiming such
invention, LICENSOR shall within six (6) months after the election file or cause
to be filed such application in due form, shall notify Licensee of such filing,
and deliver to Licensee, within two (2) months after such filing or within two
(2) months of the first written disclosure of such invention if a patent
application previously has been filed, a duly executed license, in triplicate,
fully confirmatory of all rights to which Licensee is entitled under this
clause; if LICENSOR does not file or cause to be filed such application,
LICENSOR shall so notify Licensee within the six (6) month period.

 
7.1.4.2
If LICENSOR has elected not to file or cause to be filed a United States patent
application claiming such invention, or has made the contrary election but not
filed or caused to be filed such application within six (6) months after the
election, LICENSOR shall:

 
i.
Inform Licensee in writing, as soon as practicable, of the date and identity of
any public use, sale, or publication of such invention made by or known to
LICENSOR or of any contemplated publication by LICENSOR; and

 
ii.
Upon request, convey to Licensee LICENSOR’s entire right, title and interest in
such invention by delivering to Licensee such duly executed instruments
(prepared by Licensee) of assignment and application, and such other papers as
are deemed necessary to vest in Licensee the entire right, title and interest
aforesaid, and the right to apply for and prosecute a patent application
covering such invention throughout the world, subject to the reservation of a
non-exclusive and royalty-free license to LICENSOR.

 
7.1.4.3
LICENSOR shall furnish promptly to Licensee upon request an irrevocable power of
attorney to inspect and make copies of each United States application filed by
or on behalf of LICENSOR covering any such invention.

 
7.1.4.4
In the event LICENSOR, or those other than Licensee deriving rights from
LICENSOR, elects not to continue prosecution of any such United States patent
application filed by or on behalf of LICENSOR, LICENSOR shall so notify Licensee
not less than thirty (30) days before the expiration of the response period, and
upon written request, deliver to Licensee such duly executed instruments
(prepared by Licensee) as are deemed necessary to vest in Licensee the entire
right, title, and interest in such invention and the application, subject to the
reservation as specified in Paragraph 8.1.4 of this clause.



 
7.1.5
FOREIGN FILING.  In connection with each of LICENSOR’s Independent Inventions
referred to in Paragraph 7.1.1 above, Licensee may elect to file an application
for a patent in any foreign country not intended to be filed in by LICENSOR in
which case Licensee will retain title and will grant LICENSOR an irrevocable,
non-exclusive and royalty-free license to practice and have practiced the
invention in such country.



 
7.1.6
LICENSEE’S RIGHT TO ASSIGN.  Licensee shall have the right to assign any or all
of the rights and licenses, and whenever the word “Licensee” is used in this
Article it shall be deemed to include Licensee and its successor and assigns.



 
7.1.7
EMPLOYEE AGREEMENTS.  LICENSOR agrees to obtain the necessary agreements with
personnel assigned to this Agreement to enable the grant and/or performance of
all rights and obligations to which Licensee is entitled under this and the
other Attachments to the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
8.
TERMINATION



 
a)
The term of this Agreement shall be perpetual, commencing from the Effective
date of this Agreement.  Licensee may terminate this Agreement for material
breach upon notification of Licensor of any such breach and its intent to
terminate.  Upon such notification, Licensor shall have fourteen (14) days to
cure such breach and failure to cure such breach will result in automatic
termination at the end of the ten day period.



 
b)
Licensee may terminate for convenience, upon fourteen (14) days of notification
of its intent to terminate.  In the event of such termination under this
paragraph 8(b), Licensor shall be entitled to amounts due and payable as of the
effective date of termination, but Licensee shall thereafter have no other
payment obligations pursuant to this Agreement.



 
c)
Licensee may terminate for reasons provided in Articles 11.2.1-11.2.10 of the
Teaming Agreement executed between the Parties.



 
d)
Licensee shall also be able to terminate this Agreement upon written notice to
the other party upon the bankruptcy, insolvency, suspension of business,
appointment of a receiver for Licensor’s property or business, or any
assignment, reorganization or arrangement by Licensor for the benefit of its
creditors of Licensor, or upon, or at any time after, any effective
change-of-control of Licensor, which shall be subject to Article 12 of this
Agreement.



 
e)
Licensor shall be able to terminate this Agreement for Licensee material breach
of Article B upon notification of Licensee and its intent to terminate.  Upon
such notification, Licensor shall have fourteen (14) days to cure such breach
and failure to cure such breach will result in termination at the end of the ten
day period.



 
f)
Without limitation of other rights and remedies of the terminating party,
Termination shall not relieve either Licensor of its obligations under this
Agreement.  Within fifteen (15) days of termination, Licensee shall return any
property supplied by Licensor to Licensee to which title has not passed to the
Licensee.



9.     SURVIVAL Notwithstanding the foregoing, Articles 1, 5-7, 10-12, 14-22,
shall survive the termination of this Agreement.
 


10. 
CONFIDENTIALITY



 
a)
The parties may exchange proprietary information in accordance with the
PROPRIETARY INFORMATION AGREEMENT set forth in Attachment F, which shall survive
any termination of this Agreement.



 
b)
All other exchanges of proprietary information shall be governed by the
PROPRIETARY INFORMATION AGREEMENT described in Section 10(a) and Attachment F
above, and by Article 7 of the Teaming Agreement, as if incorporated herein and
as extended to the entire scope of license and usage rights, Term, and Territory
granted in this Agreement.  This article is intended to govern proprietary
information exchanges that occur during routine performance, including
inadvertent or accidental exchanges.

 
 
 

--------------------------------------------------------------------------------

 
 
11.           LICENSEE PRODUCTS


Nothing herein shall be deemed to limit the rights of Licensee to promote,
market, sell, lease, license, or otherwise dispose of its standard products or
services, or to market or sell, directly or indirectly, other products or
services which compete with or are similar in nature, use, function or
application to, any Licensed Products or Services, subject to the terms and
limitations of this Agreement.


12. 
ESCROW, CHANGE OF CONTROL, AND INSOLVENCY



 
(a)
Grant of Security Interest.  Licensor, with full title guarantee, hereby
irrevocably pledges and assigns to, and grants Licensee a first priority
continuing security interest, lien, claim and encumbrance (the “Security
Interest”), with power of sale, in the Licensed Products, including, without
limitation, the patents and patent applications set forth on Attachment A
(collectively, the “Collateral”), to secure full and prompt satisfaction of
Licensor’s obligations hereunder.  Licensor agrees not to assign, transfer,
encumber or otherwise dispose of the Collateral, or any interest therein and, at
its own expense, to maintain the Collateral and protect and defend the
Collateral against all claims or demands by any person or entity.  In addition,
Licensor agrees not to grant any license or other right in or to any of the
Collateral without the prior written consent of the Licensee in each
instance.  Licensor hereby grants a power of attorney, coupled with an interest,
in favor of Licensee in order to facilitate, perfect and secure Licensee’s
rights with respect to the Security Interest, including without limitation to
perfect the Security Interest.  Licensor and Licensee shall further memorialize
the Security Interest pursuant to one or more security agreements which shall
contain the foregoing terms and other customary terms.  Licensor agrees to take
such further actions and execute such further documents and instruments as
Licensee may reasonably request in furtherance of the foregoing, including
without limitation the Security Agreement (Attachment G).  Provided Licensor
shall have used commercially reasonable efforts to first obtain funding on an
unsecured basis (or secured on collateral other than the Collateral), in the
event that: (i) Licensor seeks to obtain secured funding from a third party
lender that will result in no less than three million dollars ($3,000,000) of
net proceeds to Licensor for use within Licensor’s business (a “Qualified
Loan”), and (ii) such third party lender requires a first priority security
interest in the Collateral as a condition of making such Qualified Loan, then
Licensee shall be given the right of last offer to make such Qualified Loan on
the same material terms offered by such third party lender (“Licensee Loan
Option”) and, if Licensee does not exercise the Licensee Loan Option, Licensee
shall agree to subordinate its Security Interest to such third party secured
lender on terms reasonably satisfactory to Licensee.



 
(b)
Escrow.  Licensor agrees to put into escrow, an additional copy of any requisite
Source Code, separate from any Source Code being provided directly to Licensee,
or any code or other software or hardware component or documentation, or
Intellectual Property Right, required to use, market, sell, and operate Licensed
Products as provided under the terms and warranties of this Agreement, along
with statements and documentation for the programs listed in Attachment A,
LICENSOR Products and Services, and documentation and manuals for providing the
services listed in Attachment H, Customer Support Programs, and the names and
contact information of the personnel involved in maintaining the code for the
programs listed in Attachment A, LICENSOR Products and Services, and providing
the services listed in Attachment H, Customer Support Programs, and to update
the escrow account quarterly.  The escrow will be placed, at Licensor’ expense,
with an independent third party escrow company selected by Licensee and
reasonably acceptable to Licensor.   The Escrow Agreement must be in full force
and effect and Licensee may inspect the escrowed materials for compliance with
this clause prior to Licensee’s obligation to make the payment against the
amount due under Article 3(a) and Attachment D herein.  The escrowed materials
will be available for use and disposition by Licensee for the purposes of this
agreement in the event any one of the conditions listed in Article 12(d) occurs.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Notice, Right of First Refusal and Last Offer prior to Change in
Control.  Without modifying any other term herein, including without limitation
Articles 2(a) and 16(b), which ensure that any successor in interest to which
Licensee has provided requisite consent shall remain subject to this license
grant and all terms of this Agreement, Licensor agrees that Licensee shall have
a right of first right of refusal and last offer to purchase the Licensed
Products, or any Intellectual Property Rights required to use and operate the
Licensed Products in accordance with the terms and warranties herein, and/or MFS
or PSID as corporate entities, either in whole or in part, at a reasonable
market value as agreed to by the parties.   The parties agree to negotiate
promptly, diligently, and in good faith to determine the reasonable market
value.  Licensor agrees to promptly notify Licensee prior to the Licensed
Products, Intellectual Property Rights, or MFS or PSID (Licensor) being offered
for sale to third parties.



 
(d)
Article Applicability Conditions.  The remaining provisions of this Article 12
apply in the event that any one of conditions listed below occurs:



 
(1)
Licensor is insolvent, bankrupt, liquidated, dissolved, ceases to carry on
business on a regular basis, or is otherwise no longer in business.  In the
event Licensor has merged with or been acquired by another company or otherwise
becomes a new business entity, the new business entity is insolvent, bankrupt,
liquidated, dissolved, ceases to carry on business on a regular basis, or is
otherwise no longer in business.

 
ii)
Licensor has discontinued licensing or maintaining one or more of the Licensed
Programs, or has discontinued selling one or more of the Services.  In this
event, the release from Escrow would relate only to Licensed Programs no longer
being licensed and maintained and to the Services no longer being provided or
sold.

 
iii)
Licensor is listed on the Excluded Parties List System or is otherwise unable to
legally conduct business with the US Government or any Government within the
Territory, Attachment B.

 
iv)
Licensor is not in compliance with its third party licensing agreements
(including commercial, COTS, and Open Source), and does not bring itself into
compliance within thirty (30) calendar days of notification of the noncompliance
or such longer time as Licensee may allow.

 
 
 

--------------------------------------------------------------------------------

 
 
 
v)
Any of Licensor’ third party licensing agreements necessary to operate or
sublicense the Licensor software licensed in this agreement (including
commercial, COTS, and Open Source) is terminated or cancelled., and does not
bring itself into compliance or find a suitable replacement within thirty (30)
calendar days of notification of the noncompliance or such longer time as
Licensee may allow.

 
vi)
Licensor is not in compliance with any material condition of this Agreement, and
does not bring itself into compliance within thirty (30) calendar days of
notification of the noncompliance or such longer time as Licensee may allow.



 
(e)
Perpetual License.  If any  event listed in Article 12(d) occurs and is not
cured within the allowed time, if a cure period is permitted, Licensee, in
addition to the retention of all rights contained herein to the extent permitted
by law, will receive a fully paid up, perpetual, non-revocable license to use
Licensed Products escrowed herein and to otherwise license and sell the Licensed
Products and Services to Customers within the defined Territory.



 
(f)
Right of First Refusal and Last Offer.  Licensor agrees that, to the maximum
extent permitted by law in any proceeding relating to Licensor solvency or
otherwise by a court or tribunal of competent jurisdiction, Licensee shall have
a first right of refusal and last offer to purchase the Licensed Products, or
any Intellectual Property Rights required to use and operate the Licensed
Products in accordance with the terms and warranties herein, and/or MFS or PSID
as corporate entities, either in whole or in part, at a reasonable market value
as agreed to by the parties or as determined by a mutually agreed party.



 
(g)
Nature of License in Bankruptcy Proceeding.  The Parties expressly acknowledge
and agree that all rights, privileges, and immunities granted under this
Agreement shall be deemed to be, for the purposes of Section 365(n) of the U.S.
Bankruptcy Code, as amended (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code.  Licensor hereby expressly further acknowledges and agrees that neither
it, as debtor-in-possession in any bankruptcy proceeding, any trustee in
bankruptcy, or any successor of Licensor shall challenge the characterization of
the license granted hereunder as a license of “Intellectual Property” for
purposes of application of Section 365(n) of the United States Bankruptcy
Code.  The Parties further agree that each of the Parties shall retain and may
fully exercise all of their respective rights and elections under the Bankruptcy
Code.  The Parties further agree that, in the event that any proceeding shall be
instituted by or against a Party seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of that Party or that Party’s
debts under any law relating to bankruptcy, insolvency, or reorganization or
relief of debtors, or seeking an entry of an order for relief or the appointment
of a receiver, trustee or other similar official for that Party or any
substantial part of its property or if a Party hereto shall take any action to
authorize any of the foregoing actions, the other Party shall have the right to
retain and enforce its rights under this Agreement in accordance with the
Bankruptcy Code.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(h)
Incidental Help Desk and Software Support Aides.  Licensee may require Licensor
to transfer title or licenses and deliver to Licensee, as directed by Licensee,
any hardware, software, data, plans, scripts, drawings, schematics, blueprints,
parts lists, information, desk instructions, or similar items that Licensor is
or was using to maintain and enhance the Licensed Products, or to provide the
Services.



13. 
KEY PERSONNEL



Notwithstanding anything other provision herein, The key personnel listed below
will be made available by Licensor to support Licensee on a priority basis.  In
the event any Key Personnel leaves Licensor, Licensor shall provide a
replacement acceptable to Licensee.  Replacement Key Personnel are subject to
Licensee approval.


Engineering and Overall Technical Oversight:  Lyle Probst and Kimothy Smith


14. 
ATTACHMENTS AND SCHEDULES



 
a)
Attachment A, LICENSOR Products and Services.

 
b)
Attachment B, Territory.

 
c)
Attachment C, Boeing General Terms and Conditions

 
d)
Attachment D, Licensor Payment Schedule

 
e)
Attachment E, Licensor Complete List of Third Party Rights and Open Source
Technology in Licensed Products

 
f)
Attachment F, Proprietary Information Agreement, dated 10/3/11.

 
g)
Attachment H, Licensor Customer Support Programs



15. 
NO AUDITS, SHARING OF PROFITS OR LOSSES



Nothing in this Agreement will be construed as giving LICENSOR the right to
audit the books and records of LICENSEE.  Licensee shall have the right to audit
the books and records of LICENSOR relating to the Licensed Products and the
terms of this Agreement, and as otherwise required by the terms of any Licensee
Request for Proposal, resultant Purchase Contract or Subcontract, or other
agreement between the Parties.  Nothing in this Agreement shall be construed as
providing for the sharing of profits or losses arising out of the efforts of
either or both Parties.


16. 
TRANSFER/ASSIGNMENT



 
a.
Licensee.  Without limitation of Licensor’s grant of rights to Licensee
elsewhere in this Agreement, Licensee shall have the right to assign this
agreement within its parent organization to any affiliated company, entity, or
to another wholly owned subsidiary of its parent organization.



 
b.
Licensor.  Subject to the rights granted to Licensee herein, Licensor shall not
transfer or assign (whether voluntary, involuntary, by merger, acquisition,
change of control, consolidation, dissolution, operation of law, transfer, or
any other manner) any of its rights or interest, or title to Intellectual
Property Rights  conveyed or otherwise licensed to Licensee in this Agreement
without Licensee's prior written consent.  Licensor shall not delegate any of
its duties or obligations under this Agreement.  Any attempt to assign or
delegate in violation of this Article is void.  No assignment, delegation or
subcontracting by Licensor, with or without Licensee's consent, shall relieve
Licensor of any of its obligations under this Agreement or prejudice any of
Licensee's rights against Licensor whether arising before or after the date of
any assignment, delegation, or subcontract.  This Article does not limit
Licensor's ability to purchase standard commercial supplies or raw materials.

 
 
 

--------------------------------------------------------------------------------

 
 

 
c.
Court Ordered Transfer. In the event a transfer or assignment of the rights or
interest conveyed to Licensee herein is directed by a court or United States
body of competent jurisdiction, all terms of this Agreement, and rights of
Licensee granted herein, shall apply to the maximum extent permitted by law.



17. 
AMENDMENTS; RIGHTS AND REMEDIES



This Agreement may not be amended or modified, nor may any right or remedy of
any party be waived, unless the amendment or waiver is in writing and signed by
both parties.  No failure or delay by either party in exercising any of its
rights or remedies under this Agreement will operate as a waiver of the right or
remedy, nor will any single or partial exercise of a right or remedy preclude
any other or further exercise of that or any other right or remedy.  Unless
otherwise provided in this Agreement, the rights and remedies of the parties are
cumulative and not exclusive of any rights or remedies provided under this
Agreement, by law, in equity or otherwise.


18. 
ORDER OF PRECEDENCE



All documents and provisions in this agreement shall be incorporated into a
Purchase Contract before they become binding.


All documents and provisions in this agreement shall be read so as to be
consistent to the fullest extent possible. In the event of a perceived conflict
or inconsistency between the documents, then:


 
a.
Licensor shall notify Licensee’s Authorized Procurement Representative
identified in Article 24 Notices.

 
b.
The documents as incorporated into the Purchase Contract associated with this
agreement shall prevail in the order listed below, with the first document
listed having the highest precedence:

 
(i)  The system generated purchase contract document.
(ii) Attachments, appendices, and other documents or terms incorporated by
reference or as attached in the following order:  Signed License Agreement
PQR3063, Signed Security Agreement, Signed Teaming Agreement TA-2012-00335,
Signed Proprietary Information Agreement 2011-7677, and Boeing General Terms and
Conditions defined in Attachment C.


19.           COMPLIANCE WITH EXPORT CONTROL LAWS.  Each party agrees to comply
with all applicable export and reexport control laws and regulations, including
the Export Administration Regulations (“EAR”) maintained by the United States
Department of Commerce.  Specifically, each party covenants that it shall not
–  directly or indirectly – sell, export, reexport, transfer, divert, or
otherwise dispose of any software, source code, or technology (including
products derived from or based on such technology) received from the other party
under this Agreement to any country (or any individual national thereof) subject
to antiterrorism controls or U.S. embargo, or to any other person, entity, or
destination prohibited by the laws or regulations of the United States, without
obtaining prior authorization from the competent government authorities as
required by those laws and regulations. 
 
 
 

--------------------------------------------------------------------------------

 


20.           NO AGENCY


Licensor and Licensee are not partners, nor have the Parties entered into a
joint venture.  Neither party is the agent, representative or employee of the
other party; and nothing in this Agreement will be construed to create any
relationship between them other than an independent contractor
relationship.  Neither party will have any responsibility or liability for the
actions of the other except as specifically provided in this Agreement.  Neither
party will have any right or authority to bind the other party in any manner or
make any representation or warranty on behalf of the other.


21.           GOVERNING LAW AND VENUE


This Agreement, including its performance and enforceability will be governed by
and construed in accordance with the laws of the State of Delaware, U.S.A.
without regard to its conflicts of laws principles, and provided that if
applicable, provisions that have been: (i) incorporated directly from or by
express reference to the FAR or FAR supplements; or (ii) flowed down from or
relate to a contract with the U.S. Government, shall be construed and
interpreted according to the federal common law of government contracts, as
enunciated and applied by federal judicial bodies, boards of contract appeals,
and quasi-judicial agencies of the federal government.  The Parties agree that
the 1980 United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement.  Any disputes arising out of this
Agreement shall be brought in a court of competent jurisdiction within the State
of Delaware.


22.           ATTORNEY’S FEES. In any action or proceeding to enforce rights
under this Agreement, the prevailing party will be entitled to recover costs and
attorneys’ fees.


23.           FORCE MAJEURE.  Neither Licensor nor Licensee shall be liable for
damages for any delay or failure of delivery arising out of causes beyond their
reasonable control and without their fault or negligence including, but not
limited to acts of civil or military authority, acts of terrorists, fires,
floods, riots, wars, or embargoes.


24.           NOTICES.  All notices provided for in this Agreement shall be
given in writing and shall be effective when delivered.
 
 
 

--------------------------------------------------------------------------------

 


Unless a party specifies a different address, all notices and formal
correspondence between the parties, in all matters dealing with this Agreement,
will be sent to the following addresses:
 

LICENSEE
LICENSOR
The Boeing Company
PositiveID Corporation
7700 Boston Blvd.
1690 S. Congress Ave., Suite 200
Springfield, VA 22153
Delray Beach, FL 33496
Mail Code: 7920-1001
Attention: Bill Caragol
Attention: Robert C. Mason
Telephone: 561-805-8009
Telephone: 703-270-6786
Facsimile: 561-805-8001
Facsimile: _562-668-9271
E-mail: bcaragol@positiveidcorp.com
E-mail: Robert.c.mason@boeing.com
 

 
25.           ENTIRE AGREEMENT.  This Agreement, each order, and all
attachments, Attachments and Schedules to this Agreement, and to each order,
constitute the entire agreement between the parties with respect to the subject
matter herein.


IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth above.  The Parties
expressly agree that the date of the last signature below shall be the Effective
Date of this Agreement.
 

LICENSEE     LICENSOR            
BY:
/s/ Robert Mason
 
BY:
/s/ William J Caragol
TYPED NAME:
Robert Mason
 
TYPED NAME:
William J Caragol
         
TITLE:
Procurement Agent
 
TITLE:
Chief Executive Officer
DATE:
12/19/2012
 
DATE:
12/19/2012



 
 

--------------------------------------------------------------------------------

 
 
Licensor Representation Agreement



Attachment A
LICENSOR Products & Services




 
I.
LICENSOR Licensed Products:



Licensed Products include, but are not limited to all present and future
Intellectual Property Rights, and the drawings, models, technical
specifications, technical documents, test and operations procedures, and
fabrication and assembly procedures defining the M-BAND system and its
subsystems, including but not limited to, the control, collection, preparation,
PCR, toxin, archive, communications, and environmental subsystems as well as the
software and source code for the operation of the M-BAND unit, or other
materials utilized with the M-BAND technology and necessary to make the M-BAND
technology function for purposes of Licensee’s use within the Territory, and
otherwise as per the terms of the License Agreement.


Licensed Products includes all Intellectual Property Rights in the M-BAND
system, as the term Intellectual Property Rights is defined in the Agreement,
necessary to meet Customer requirements and obligations, including without
limitation, the following patents:






Patents Issued
Number Title Date
US 7,553,647 B2 Microfluidic Differential Extraction Cartridge Jun. 30, 2009
 
US 7,705,739 B2 Integrated Airborne Substance Collection and Detection System
Apr. 27, 2010
US 7,785,869 B2 Sonication to Selectively Lyse Different Cell Types Aug. 31,
2010
US 7,815,718 B2 Automated Particle Collection Off of Fan Blades into a Liquid
Buffer Oct. 19, 2010
US 7,858,366 B2 Integrated Airborne Substance Collection and Detection System
Dec. 28, 1010
US 8,053,214 B2 Apparatus and Method of Extracting and Optically Analyzing an
Analyte from a Fluid‐Based Sample Nov. 8, 2011
US 7,491,527 B2 Microfluidic Differential Extraction Cartridge Feb. 17, 2009
US 7,541,166 B2 Sonication to Selectively Lyse Different Cell Types Jun. 2, 2009
US 7,618,588 B2 Disposable Integrated Heater and Tube Assembly For
Thermally‐Driven Chemical Reactions Nov. 17, 2009
US 7,633,606 B2 Integrated Airborne Substance Collection and Detection System
Dec. 15, 2009
US 7,699,915 B2 Liquid Impingement Unit Apr. 20, 2010
 
Patent Applications
Number Title Date
MFSI‐2100 12/462,174 Thermal Cycler for Even Heating of One or More Samples Jul.
29, 2009
MFSI‐2200 12/603,428 Integrated Sample Preparation and Amplification for Nucleic
Acid Detection from Biological Samples Oct. 21, 2009
MFSI‐2300 12/621,332 A Sample Preparation Technique to Eliminate Inhibition of
PCR by Humic Acid Nov. 18, 2009
MFSI‐2400 12/621,367 Increase of Signal Sensitivity Using Dual Probes in PCR
Reactions Nov. 18, 2009
MFSI‐2501 13/047,632 Method and Apparatus for Optically Interrogating and
Analyzing a Fluid Sample Mar. 14, 2011
MFSI‐2600 12/715,261 A Flow‐Through Bead Purification and Concentration Device
Mar. 1, 2010
 
 
 

--------------------------------------------------------------------------------

 


 
II.
LICENSOR Services:



 
·
The documentation and transfer of all M-BAND technical information delineated in
this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment B
Territory




The territory shall include Governmental and non-Governmental entities in North
America and any locations world-wide required by those North American Customers,
with the exception of:


Licensor’s  Teaming Agreement with SAIC executed on 26th day of September 2012
and attached hereto in relevant part as Attachment H for  the Defense Threat
Reduction Agency (“DTRA”) Indefinite Delivery/Indefinite Quantity (“IDIQ”)
Multiple Award Contracts supporting the Weapons of Mass Destruction (“WMD”) -
Defeat Technology, Arms Control, and Nuclear Technology Electromagnetic Research
and Development/ Survivability and Infrastructure programs.   Except for the
scope of Licensor’s DTRA Teaming Agreement with SAIC defined in Attachment H,
which shall be narrowly construed, the DTRA Teaming Agreement shall not, in any
way, be interpreted to limit or interfere with Licensee’s exclusive rights under
this Agreement within the Territory, including without limitation all Contracts
and Task Orders relating to the Biowatch Solicitation and Program.
 
 
 

--------------------------------------------------------------------------------

 
 
Licensor Representation Agreement

 
 Attachment C


Boeing General Terms and Conditions




Clauses and provisions listed in Attachment C are incorporated herein by
reference.


BDSCommon: Terms and Conditions are available on the internet
at:  http://www.boeingsuppliers.com/idscommon/




Clause
Description
Applicability
Effective
Date
A001
Solicitation Instructions
5/22/08
A005
Return Proposal to Buyer
5/22/08
A006
Alternate Proposals
5/22/08
A007
Firm Quote for Three Months
5/22/08
A009
No Bid Response
5/22/08
A012
Bidder's Size and Point of Manufacture
5/22/08
A018
Electronic Trading Account – Exostar
5/22/08
A700
Cost Accounting Standards
5/22/08
A701
Cost or Pricing Data
5/22/08
A703
Royalties
5/22/08
A706
Annual Representations and Certifications
5/22/08
A710
Compliance with Export Laws and Regulations
5/22/08
A711
Industrial Participation Commitment
5/22/08
A712
Foreign Content Report
5/22/08
A801
Proprietary Data Control
5/22/08
A802
Representation of Private Development
5/22/08
H203
Subcontract for Commercial Items and Commercial Components
9/16/08
H905
Embedded or Hidden Data
9/16/08
I300
Software Licensing Agreement
2/14/08
I301
Computer Software Acceptance
2/14/08
I302
Computer Software Warranty
2/14/08
GP2
Fixed Price Services Contract
4/15/12
H900
Additional General Provisions
7/24/2012
I002
Rights in Patents and Inventions
2/14/08
I010
Ownership of Intellectual Property & Software
2/14/08
I303
Rights in Software, Software Documentation, and Other Forms of Authorship
Generated in Effort Not Supporting Government Contracts
2/14/08

 
 
 
Attachment D
 
 
 

--------------------------------------------------------------------------------

 
 
License Payment Schedule and Conditions


Attachment E

Milestone
Payment Date
Event Description
Completion Criteria and Conditions
%
PBP Value
           
1
Upon  execution of this Agreement
Initial payment
Delivery of Intellectual Property listed in the PLA and otherwise as required
under this Agreement, including without limitation Article 3(c) and Attachment
A.  .
40.00%
$1,000,000,00
           
2
15 January 2013
Second payment
Date trigger, except in the event that Licensor fails to perform any obligations
under this Agreement or the Teaming Agreement, including without limitation
Articles 3(c)-(e), 5, 6(b), and 13, or in the event that the Customer has
canceled or delayed the release date for the Solicitation defined in this
Agreement until January 1, 2014 or later as listed by Federal Business
Opportunities, including as listed on  https://www.fbo.gov/.  .
30.00%
$750,000.00
           
3
15-Apr-13
Third payment
Date trigger, except in the event that Licensor fails to perform any obligations
under this Agreement or the Teaming Agreement, including without limitation
Articles 3(c)-(e), 5, 6(b), and 13, or in the event that  Customer has canceled
or delayed the release date for the Solicitation defined in this
Agreement  until after January 1, 2014  or later as listed by Federal Business
Opportunities, including as listed on  https://www.fbo.gov/.
30.00%
$750,000.00
                 
Total:
100.00%
$2,500,000.00

 
The requirements and terms and conditions memorialized above require approval by
Boeing Management.  They shall not be binding upon either party until such
approval is obtained as demonstrated by issuance of a purchase contract (PC) or
purchase contract change (PCC), and until acceptance of that PC or PCC.  Neither
party shall be liable to the other party for any costs incurred by the other
party arising out of or relating to these negotiations.  In the event that
Boeing does not subsequently award, or the TEAMMATE accepts a PC or PCC for the
above referenced requirements, neither party shall be liable to the other party
for any effort performed or costs incurred.
 
 
 

--------------------------------------------------------------------------------

 


Licensor Representation and Warranty of Third Party Rights and Open Source
Technology in Licensed Products


Government rights to licensed technology under BAND contract W81XWH-04-9-0010
between Microfluidic Systems and The Homeland Security Advanced Research
Projects Agency executed on April 9, 2004




Open Source Software Used in M-BAND Development:


Mysql 5.0.27
http://dev.mysql.com/downloads/mysql/5.0.html




Apache  2.2.4
http://httpd.apache.org/




PHP 5.2.1
http://php.net/releases/5_2_1.php




OpenSSL 0.9.8d
http://www.openssl.org/




FileZilla_Server-0_9_31
http://filezilla-project.org/index.php
 
 
 

--------------------------------------------------------------------------------

 


Attachment F
Proprietary Information Agreement




Reference PIA 2011-7677 executed 10/3/2011.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment G SECURITY AGREEMENT (Referenced in Article 12)
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment H
LICENSOR Customer Support Programs